Citation Nr: 0811190	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's PTSD diagnosis has been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during the veteran's period of active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and non-
prejudicial.






Evidence and Background

According to the veteran, he was stationed in Xuan Loc with 
HHB (Headquarters and Headquarters Battery), 2nd Battalion, 
35 Artillery from 1967 to 1969.  He stated that, while there, 
his unit was attacked several times.  He also claimed to have 
seen a friend, G. U., killed during combat. The veteran 
attested that he was in combat as a radio operator.  
According to his records, he was a wireman from April 1967 to 
June 1968, a switchboard operator from June 1968 to September 
1968, a senior wireman from September 1968 to December 1968, 
and a switchboard operator from December 1968 to May 1969. 

The veteran filed a claim for service connection for PTSD in 
December 2003.  He was diagnosed with major depression, 
dysthymia, and PTSD in November 2003 at Memorial Hospital in 
Marysville, Ohio.  A November 2004 letter from a licensed 
social worker, and a March 2004 letter from another private 
physician confirm a diagnosis of PTSD.  The veteran was 
afforded a VA examination in June 2004.  At that time, the 
veteran was diagnosed with dysthymia, not PTSD.  According to 
the examiner, he had a traumatic experience in the military 
and reported symptoms such as nightmares, anxiety, and clear-
cut flashbacks, but the veteran did not have a "complete 
history for a PTSD diagnosis."  In a VA outpatient treatment 
record dated in October 2004, the diagnosis was depression, 
not otherwise specified, and bipolar disorder and PTSD were 
to be ruled out.  

An August 2004 rating decision deferred his rating decision, 
pending the receipt of the veteran's stressor verification.  
Subsequently, a December 2004 rating decision denied the 
veteran's claim due to the lack of a verified stressor.  

Since the veteran's last VA examination, his stressor events 
were reported by the RO to be verified in a February 2005 
statement of the case.  At that time, the RO noted that the 
veteran's service medical records showed that while in 
Vietnam, the veteran received treatment at the 93rd 
Evacuation Hospital, APO 96491.  Other treatment was at the 
Battalion Aid Station, 2/35 Arty.  The RO noted further that 
the HHB, 2/35 Arty was at APO 96376.  The veteran's service 
personnel records were noted to show that the veteran served 
in Vietnam from March 30, 1967 to May 27, 1969.  The 
veteran's unit of assignment during that entire period of 
time was HHB, 2nd Battalion, 35th Artillery.  His military 
occupational specialty during that time was shown as a 
wireman and switchboard operator.  Information obtained by 
the RO included a Military Postal Service Agency Directory of 
APO Zip Codes which showed that during the applicable period, 
APO zip code 96491 was Long Binh, Vietnam, and APO zip code 
96376 was Xuan Loc, Vietnam.  The RO noted further that an 
internet article of record confirmed that on May 18, 1969, 
U.S. and South Vietnamese camps at Xuan Loc came under 
intense fighting from more than 1,500 Communist troops.  The 
RO concluded that the evidence showed that the veteran served 
in Xuan Loc in Vietnam and that during his time there, Xuan 
Loc experienced at least two major attacks with significant 
fighting.  As a result, the RO found that there was credible 
supporting evidence of combat and the existence of an in-
service stressor was established.  However, the veteran's 
claim remained denied, due in part to the June 2004 VA 
examination.  The RO noted that the evidence must show a 
diagnosis of PTSD in accordance with DSM-IV linked to the in-
service stressor.  In this case, the RO found that although a 
private hospital report and a statement from a social worker 
indicate that the veteran has PTSD, the VA examination report 
and VA outpatient treatment records show that that the 
veteran has been seen by multiple VA psychiatrists who have 
all concluded that the veteran has dysthymia or depression 
and not PTSD.  More probative weight was accorded the VA 
doctors because of their greater experience and level of 
training in this area than the private examiners.  


Law and Analysis

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310-11 (evidence that veteran's company 
received heavy casualties during an attack, even without 
specific evidence that the veteran was "integrally involved 
in the attack" was sufficient to reopen his claim for service 
connection for PTSD).

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of a 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded in 
light of the information obtained by the RO, particularly 
when all reasonable doubt is resolved in his favor concerning 
this matter.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  According to 
the veteran, he saw friends die, and he had to shoot people 
when stationed in Vietnam.  He provided the name of his best 
friend in service for the purposes of stressor verification.  
An unofficial unit history was also provided.  

A diagnosis of PTSD was provided in November 2003 by a 
physician at Memorial Hospital in Marysville, Ohio.  
According to the medical report, the veteran suffered 
flashbacks and nightmares as a result of combat in Vietnam.  
The veteran also had a long history of depression and 
troubling personal circumstances prior to enlistment.  A 
strained family relationship was also reported, as was 
suicidal ideation and frequent alcohol consumption.  
Ultimately, he was diagnosed with major depression, 
dysthymia, and PTSD.  In a November 2003 report, a licensed 
social worker stated that he had diagnosed the veteran as 
having PTSD.  In a March 2004 letter, another private 
physician verified that the veteran had been diagnosed as 
having post-traumatic stress syndrome through Behavioral 
Health Services.

Although the November 2003 medical report did not note a 
review of the veteran's claims file, the history reported by 
the veteran was verified by the RO.  Thus, the Board will not 
reject the opinion.  Reliance on a veteran's statements 
renders a medical report incredible only if the Board rejects 
the statements of the veteran.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  The Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  In this case, the veteran's 
stressor statements were noted to be confirmed by the RO 
after obtaining evidence that essentially corroborated the 
veteran's stressors.  As noted, the RO found that the 
evidence of record demonstrated that the veteran's unit was 
in Xuan Loc and that, while there, experienced at least two 
major attacks with significant fighting.  Therefore, the 
Board finds this medical opinion to be probative, as it 
reflects an accurate personal history as provided by the 
veteran.

A June 2004 VA examiner found that the veteran did not  have 
"clear-cut complete history of posttraumatic stress disorder 
diagnosis."  He stated that the veteran had mild PTSD 
symptoms and reported a traumatic experience while in the 
military.  A PTSD diagnosis was not rendered because his 
symptoms were not fitting the complete criteria for PTSD.  
However, the examiner failed to state, with specificity, 
which criteria were absent from the veteran's record to 
warrant a PTSD diagnosis and it is unclear as to whether the 
fact that the claimed stressors had not as of the time of the 
examination been verified impacted the diagnosis at the time.  
The Board again notes that, at that time, the veteran's 
stressor statements remained unverified.

Therefore, contrary medical opinions exist.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

In this case, the evidence is, at the least, in relative 
equipoise.  Although the RO accorded greater weight to the VA 
examiner's opinion, the Board finds deficiencies in both the 
VA and private examiners' opinions.  While the private 
medical opinions lack a reported structure consistent with 
DSM-IV criteria, the VA examiner's opinion is also similarly 
lacking in this regard.  The VA examiner did not did not 
clarify which of the DSM-IV criteria were absent from the 
veteran's record.  The Board notes that neither the Board nor 
the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen, supra.  Therefore, 
the Board finds that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt shall be given to the veteran.

In sum, private medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. 
§ 3.304(f), because it shows that the veteran has been 
diagnosed as having PTSD as a result of stressful incidents 
he reportedly experienced during service.  Having submitted a 
diagnosis of PTSD and evidence linking PTSD to claimed in-
service stressors, the Board must look to whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.  Because the veteran's 
stressor statements were reported to be confirmed by the RO, 
service connection for PTSD is warranted.

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


